DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
	This action responds to the correspondence filed on 12/17/2021.  Examiner submits that the language of the claims is still very broad.   

Priority
  	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for 
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim(s) 1, 2, 4, 5, 6, 7, 9, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cardilani_Fig.7 (US 2017/0207524) in view of Cardilani_Fig.5 (US 2017/0207524).

Claim 1: 
	As for claim 1, Cardilani_Fig.7 teaches antenna module (el. 140), comprising: 
an integrated circuit (IC) (Fig. 7, par. [0049], see prior art figure below);
a first substrate (The term substrate in the art is broad.  A substrate is considered to be any layer or combined layers and may comprise vias or connections or embedded components.  Fig. 7, el. 156-1 and 158 form to make the first substrate of the prior art) 
comprising a first region comprising one or more first antenna disposed on a first surface of the first substrate, (first region is read as any surface area of 
and a second region (right region portion of el. 156-1 that comprises el. 158 which is described in par. [0059] as a sheet metal member), 
and electrically connected to the IC to provide an electrical connection path to the one or more first antenna and the IC (the second region comprises el. 158 (which par. [0059] in conjunction with Fig. 2 and 7) shows el. 158 as a signal carrier, that connects from prior art antennas to the set substrate (el. 154), which in turn connects the set modules and ICs (el. 142) to the prior art antenna elements (el. 160’)).
a set substrate electrically connected to the IC (Fig. 2 and 7, el. 154, par. [0049], see prior art figure below); 
and a set module, disposed on the set substrate between the set substrate and the first region (Fig. 7, see prior art figure below),
wherein the IC is separated from the set module by the first substrate interposed therebetween (Examiner looks to the instant invention to shed light on this language.  The instant invention shows that the instant IC is separated/apart from the set module and a portion of the instant first substrate lies between the instant IC and instant set module.  The prior art shows the prior art IC and prior art set module with a portion of the prior art first substrate that lies between the prior art IC and the prior art set module).

    PNG
    media_image1.png
    761
    1040
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    630
    898
    media_image2.png
    Greyscale


	However, Cardilani_Fig.7 does not teach that the prior art comprising flexible properties.  The prior art does have el. 158 in the “second region” that is described in par. [0049] as sheet metal member, but there is no explicit teaching that this sheet metal member has flexible properties. 
	Nevertheless, Cardilani_Fig.5 teaches these limitations of el. 158 having flexible properties (Par. [0058) teaches el. 158 as a flexible printed circuit board).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technology of Fig. 5 and apply it to the invention of Fig. 7.
 	The motivation for this combination is to allow the invention of Fig. 7 to pass signals from the prior art antenna to the prior art set substrate and ICs and set modules with increased functionality and utility.  

Claim 4: 
	As for claim 4, Cardilani_Fig.7 in view of Cardilani_Fig.5 teaches antenna module of claim 1 and further teaches: 
wherein the set module is configured to generate a signal, wherein the set substrate is configured to transmit the signal to the IC, and wherein the 1C is configured to convert the signal into a radio frequency (RF) signal in a millimeter wave (mmWave) band (Fig. 2, Par. [0036]).

Claim 6: 
Cardilani_Fig.7 in view of Cardilani_Fig.5 teaches antenna module of claim 1 and further teaches:
wherein at least one of the one or more first antenna comprises a patch antenna (Fig. 2, Par. [0037]), and wherein a width of the first region is greater than a width of the second region (Fig. 7, the width of the first region extends as wide as el. 160’, where the width of the second region is a region of el. 156-1 to the right of el. 140 that includes el. 158).

Claim 21: 
	As for claim 21, Cardilani_Fig.7 in view of Cardilani_Fig.5 teaches antenna module of claim 1 and further teaches:
wherein the second region of the first substrate is connected to a side surface of the IC (Fig. 7, the second region of the first substrate of the prior art is chosen to be a right portion of the first substrate that is connected to a side surface of the prior art IC).


 Claim 2: 
 	As for claim 2, Cardilani_Fig.7 teaches the above limitations in claim 1.
 	However, Cardilani_Fig.7 does not teach a rigid substrate connected to the second region and disposed on the set substrate, wherein the IC is disposed on the rigid substrate.
	Nevertheless, Cardilani_Fig.5 teaches these limitations of an IC chip on another substrate between the set substrate and the IC chip (Fig. 5, el. 146, 148, or 150).

 	The motivation for this combination is to allow the invention of Fig. 7 to have contact layers outside of the IC chip for electronic/manufacturing packaging considerations.  

Claim 5: 
	As for claim 5, Cardilani_Fig.7 teaches the above limitations in claim 1.
 	However, Cardilani_Fig.7 does not explicitly teach wherein the set module comprises a DC-DC converter configured to generate power, and wherein the set substrate is configured to transmit the power to the IC.
 	These limitations are considered as Applicant admitted prior art (AAPA).
 	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take this well known technology and apply it to the prior art of Cardilani_Fig.7.
 	The motivation for this combination is to provide a step down of voltage that accommodates the lower voltage requirements, impedance matching, and isolation protection.

Claim 7: 
	As for claim 7, Cardilani_Fig.7 teaches the above limitations in claim 1.
 	However, Cardilani_Fig.7 does not explicitly teach wherein the at least one first antenna is disposed in an n by n array, where n is a natural number of 2 or more.
 	These limitations are considered as Applicant admitted prior art (AAPA).
 	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take this well known technology and apply it to the prior art of Cardilani_Fig.7.
 	The motivation for this combination is to provide beam forming and/or beam steering.

Claim 9: 
	As for claim 9, Cardilani_Fig.7 teaches the above limitations in claim 1.
 	However, Cardilani_Fig.7 does not explicitly teach further comprising a second substrate comprising a third region comprising one or more second antenna disposed on a surface thereof and a fourth region flexibly bent and electrically connected to the 1C to provide an electrical connection path to the one or more second antenna and the 1C.
 	These limitations are considered as Applicant admitted prior art (AAPA).
 	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take this well known technology and apply it to the prior art of Cardilani_Fig.7.
 	The motivation for this combination is to provide beam forming and/or beam steering.

Response to Arguments

 	As for Applicant’s arguments towards the limitations in claim 1, Examiner respectfully disagrees and points to the rejection above.
	As for Applicants arguments towards the dependent claims being allowable based upon an allowable base claim, Examiner disagrees and points to the statement of rejection above.
 	Claims 5, 7, and 9 were earlier rejected with Examiner’s submission that these limitations were well known in the art.  Applicant did not raised specific concerns or arguments to the merits of these submissions.  Therefore, Examiner entered these limitations that were described as well known in the art as Applicant admitted prior art.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE K KIM whose telephone number is (571)272-2870.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAE K KIM/Examiner, Art Unit 2845                                                                                                                                                                                                        
/GRAHAM P SMITH/Primary Examiner, Art Unit 2845